DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DOMINIQUE WRIGHT,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1412

                         [September 15, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 50-2008-CF-004966-BXXX-MB.

  Dane K. Chase of Chase Law Florida, P.A., Saint Petersburg, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See State v. Mancino, 705 So. 2d 1379, 1381 (Fla. 1998).

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.